DETAILED ACTION
Claims 1-15 are presented for examination, wherein claim 14 is withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on March 22, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Interpretation
Claim 5 is objected to because property of the second negative electrode active material should be indicated as “the first negative electrode active material has a particle size distribution (Dv90-Dv10)/Dv50 of less than that of the second negative electrode active material” or equivalent. Appropriate correction is respectfully required.
Claim 7 is objected to because property of the second negative electrode active material should be indicated as “the first negative electrode active material has a volume average particle size Dv50 of greater than that of the second negative electrode active material” or equivalent. Appropriate correction is respectfully required.
Claim 13 is objected to because the secondary battery should be indicated as further comprising the positive electrode battery, “wherein the secondary battery further comprises a positive electrode plate” or equivalent. Appropriate correction is respectfully required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)	CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Regarding claims 3-4, 6, and 8-13, the phrase “preferably” renders the claim indefinite because it is unclear whether the limitation immediately following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
In said claims, said limitations include “preferably, 1.5≤B/A≤2.0” (claim 3); “preferably from 80% to 100% by mass” (claim 4); “preferably from 90% to 100% by mass” (claim 4); preferably 1.0≤(Dv90-Dv10)/Dv50≤1.3” (claim 6); “preferably 1.2≤(Dv90-Dv10)/Dv50≤1.7” (claim 6); “preferably from 16 µm to 18 µm” (claim 8); “preferably from 15 µm to 17 µm” (claim 8); “preferably from 1.9 g/cm3 to 2.0 g/cm3” (claim 9); “preferably from 96% to 97%” (claim 9); “preferably from 1.8 g/cm3 to 1.9 g/cm3” (claim 10); “preferably from 91% to 93%” (claim 10);“preferably from 60 µm to 75 µm” (claim 11); “preferably from 11 mg/cm2 to 13 mg/cm2” (claim 11); “preferably from 1:1.02 to 1:1.06” (claim 11); “preferably R 1-R121 ≤ 1 mQ*cm” (claim 12); and, “preferably, the positive electrode active material comprises one or more of lithium transition metal oxides as shown in Formula 1 and modified compounds thereof, LiaNibCocMaOeAf Formula 1, in the Formula 1,0.8≤a≤1.2,0.5≤b<1,0<c<1,0<d<1, 1≤e≤2,and0≤f≤1, wherein M is selected from one or more of Mn, Al, Zr, Zn, Cu, Cr, Mg, Fe, V, Ti and B, and A is selected from one or more of N, F, S and Cl” (claim 13).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2018/0062158) in view of Xu et al (WO 2018/103332, with citations to US 2019/0288279).
Regarding independent claim 1, Kim teaches a lithium secondary battery (e.g. ¶¶ 0002 and 07-08), reading on “secondary battery,” said battery comprising
(1)	a negative electrode comprising 
(1a)	a negative electrode current collector (e.g. Id), said negative electrode current collector in the form of e.g. a film, sheet, or foil (e.g. ¶0037),
(1b)	a first negative electrode mixture layer containing a first negative electrode active material, a first polymer binder and a first conductive material formed on at least one surface of said negative electrode current collector by e.g. coating (e.g. ¶¶ 0002, 07-08, 48, 52, and 54); and,
(1c)	a second negative electrode mixture layer containing a second negative electrode active material, a second polymer binder and a second conductive material and formed on an upper surface of said first negative electrode mixture layer by e.g. coating (e.g. Id),
 wherein said first negative electrode active material contains natural graphite and silicon oxide; plus, said second negative electrode active material contains artificial graphite (e.g. ¶¶ 0008-09, 15, 22-28, and 25),
noting the taught negative electrode and taught first negative electrode mixture layer read on the shape limitations “plate” and “film” since they are formed of substantially components by a substantially identical process (coating an active material slurry on the current collector, compare with instant specification, at e.g. ¶¶ 0137-138), see also MPEP § 2112.01; alternatively, said shape limitations severably do not patentably distinguish the instant invention from the teachings of the art since the shapes would be obvious in the absence of persuasive evidence that the shape is significant, see also MPEP § 2144.04(IV)(B),
reading on “a negative electrode plate that comprises a negative electrode current collector and a negative electrode film, the negative electrode film comprising a first negative electrode film and a second negative electrode film, the first negative electrode film being disposed on at least one surface of the negative electrode current collector and comprising a first negative electrode active material, and the second negative electrode film being disposed on the first negative electrode film and comprising a second negative electrode active material;” “the first negative electrode active material comprises natural graphite … ;” and, “the second negative electrode active material comprises artificial graphite ….”

Kim teaches said first negative electrode active material contains natural graphite and said second negative electrode active material contains artificial graphite (e.g. supra), but does not expressly teach the limitation of said first negative electrode mixture layer “… natural graphite … satisfies: 6 mΩ*cm≤A≤12 mΩ*cm,” wherein “A is a powder resistivity of the first negative electrode active material tested at a pressure of 8 Mpa” or said second negative electrode mixture layer “… artificial graphite … satisfies: 13 mΩ*cm≤B≤20 mΩ*cm, wherein “B is a powder resistivity of the second negative electrode active material tested at a pressure of 8 Mpa.”
However, Xu teaches a negative electrode material for a lithium ion battery, said negative electrode material including a graphite, wherein said graphite has a graphitization degree of 90-96% and an average particle diameter D50 of 2-25 μm, wherein said graphite may be natural graphite or artificial graphite, 
examples of said natural graphite has a graphitization degree of 96% and D50 particle diameter of 13 µm (example 2) and a graphitization degree of 96% and D50 particle diameter of 17 µm (example 4); plus,
examples of said artificial graphite has a graphitization degree of 90% and D50 particle diameter of 12 µm (example 1) and a graphitization degree of 90% and D50 particle diameter of 15 µm (example 3) (e.g. ¶¶ 0005, 10-15, and 36-40).

As a result, it would have been obvious to substitute the natural graphite of Xu for the natural graphite of Kim, since Xu teaches its natural graphite is available and characterized.
Said natural graphite of said first negative electrode mixture layer is identical or substantially identical to the instant natural graphite (e.g. supra, a graphitization degree of 96% compared with instant specification, at e.g. ¶¶ 0046 and 48 plus Table 1), establishing a prima facie case of obviousness of the limitations “… natural graphite … satisfies: 6 mΩ*cm≤A≤12 mΩ*cm,” wherein “A is a powder resistivity of the first negative electrode active material tested at a pressure of 8 Mpa,” see also e.g. MPEP § 2112.01.
Further as a result, it would have been obvious to substitute the artificial graphite of Xu for the artificial graphite of Kim, since Xu teaches its artificial graphite is available and characterized.
Said artificial graphite of said second negative electrode mixture layer is identical or substantially identical to the instant artificial graphite (e.g. supra, a graphitization degree of 90% compared with instant specification, at e.g. ¶¶ 0047-48 plus Table 1), establishing a prima facie case of obviousness of the limitations “… artificial graphite … satisfies: 13 mΩ*cm≤B≤20 mΩ*cm, wherein “B is a powder resistivity of the second negative electrode active material tested at a pressure of 8 Mpa,” see also e.g. MPEP § 2112.01.
Kim as modified reading on “the first negative electrode active material comprises natural graphite and satisfies: 6 mΩ*cm≤A≤12 mΩ*cm,” wherein “A is a powder resistivity of the first negative electrode active material tested at a pressure of 8 Mpa;” and, “the second negative electrode active material comprises artificial graphite and satisfies: 13 mΩ*cm≤B≤20 mΩ*cm, wherein “B is a powder resistivity of the second negative electrode active material tested at a pressure of 8 Mpa.”
Regarding claims 2-3, Kim as modified teaches the battery of claim 1, wherein said natural graphite may have a graphitization degree of 96% and said artificial graphite may have a graphitization degree of 90% (e.g. supra), but does not expressly teach the claimed properties “wherein 8 mΩ*cm≤A≤11 mΩ*cm; and/or, 14 mΩ*cm≤B≤18 mΩ*cm” (claim 2) or “1.4≤B/A≤3; preferably, 1.5≤B/A≤2.0.”
However, Xu teaches a substantially identical natural graphite and artificial graphite (e.g. supra, compared with instant specification, at e.g. ¶ 0046-47), establishing a prima facie case of obviousness, see also MPEP § 2112.01.
Regarding claim 4, Kim as modified teaches the battery of claim 1, wherein Kim teaches said first negative electrode active material may contain 80 to 100 wt % of natural graphite and silicon oxide, based on the total weight of the first negative electrode active material, wherein said natural graphite and said silicon oxide may have a weight ratio of e.g. 80:20 to 95:5; plus, said second negative electrode mixture layer may contain 90 to 100 wt % artificial graphite active material, based on the total weight of the second negative electrode active material (e.g. ¶¶ 0027-28), establishing a prima facie case of obviousness of the claimed range(s), see also e.g. MPEP § 2144.05(I), reading on “the natural graphite constitutes ≥50% by mass of the first negative electrode active material, preferably from 80% to 100% by mass; and/or, the artificial graphite constitutes ≥80% by mass of the second negative electrode active material, preferably from 90% to 100% by mass.”
Regarding claims 7-8, Kim as modified teaches the battery of claim 1, wherein said natural graphite may have a D50 particle diameter of 17 µm; plus, said artificial graphite may have a D50 particle diameter of 15 µm (e.g. supra), reading on “the first negative electrode active material has a volume average particle size Dv50 of greater than the second negative electrode active material” (claim 7) and “the first negative electrode active material has a volume average particle size Dv50 of from 15 µm to 19 µm, preferably from 16 µm to 18 µm; and/or, the second negative electrode active material has a volume average particle size Dv50 of from 14 µm to 18 µm, preferably from 15 µm to 17 µm” (claim 8).
Regarding claim 9, Kim as modified teaches the battery of claim 1, wherein said natural graphite may have a graphitization degree of 96% (e.g. supra), reading on “the first negative electrode active material further satisfies one or more of the following (1)-(4): (1) the first negative electrode active material has a powder compaction density of from 1.85 g/cm3 to 2.1 g/cm3 under an action force of 50,000 N, preferably from 1.9 g/cm3 to 2.0 g/cm3; (2) the first negative electrode active material has a graphitization degree of from 95% to 98%, preferably from 96% to 97%; (3) the first negative electrode active material is in a shape of one or more of sphere and spheroid; and (4) an amorphous carbon coating layer is presented on at least part of surface of the first negative electrode active material.”
Regarding claim 10, Kim as modified teaches the battery of claim 1, wherein said artificial graphite may have a graphitization degree of 90% (e.g. supra), reading on “the second negative electrode active material further satisfies one or more of the following (1)-(4): (1) the second negative electrode active material has a powder compaction density of from 1.7 g/cm3 to 1.9 g/cm3 under an action force of 50,000 N, preferably from 1.8 g/cm3 to 1.9 g/cm3; (2) the second negative electrode active material has a graphitization degree of from 90% to 95%, preferably from 91% to 93%; (3) the second negative electrode active material is in a shape of one or more of block and flake; and (4) no amorphous carbon coating layer is presented on surface of the second negative electrode active material.”
Regarding claim 11, Kim as modified teaches the battery of claim 1, wherein Kim teaches said negative electrode may have a thickness of 50 μm to 250 μm, wherein the total thickness of said first negative electrode mixture layer (e.g. 48.1, 47.1, and 16.1 µm, examples 1-3 respectively) and said second negative electrode mixture layer (e.g. 111.5, 109.1, and 144.4 µm) may be e.g. 159.6 , 156.2, and 160.5 µm (e.g. ¶¶ 0013, 38, 48, 52, and 54), establishing a prima facie case of obviousness of the claimed range, see also e.g. MPEP § 2144.05(I), reading on “the secondary battery further satisfies one or more of the following (1)-(3)L (1) the negative electrode film has a thickness of ≥ 50 µm, preferably from 60 µm to 75 µm; (2) the negative electrode film has a areal density of from 9 mg/cm2 to 14 mg/cm2, preferably from 11 mg/cm2 to 13 mg/cm2; and (3) a thickness ratio of the first negative electrode film to the second negative electrode film is from 1:1.01 to 1:1.1, preferably from 1:1.02 to 1:1.06.”
Regarding claim 12, Kim as modified teaches the battery of claim 1, wherein Kim teaches said first negative electrode mixture layer and said second negative electrode mixture layer are applied as slurries (e.g. supra), but does not expressly teach the limitation “under the conditions that two circular areas with the same area are arbitrarily selected on the negative electrode film and respectively marked as a first area and a second area as well as a distance between centers of the first area and the second area is 20 cm, a difference between plate resistance R11 of the first area and plate resistance R12 of the second area satisfies: IR11-R121 ≤ 3 mQ*cm, preferably R 1-R121 ≤ 1 mQ*cm.”
However, it would have been obvious to a person of ordinary skill in the art to uniformly mix the components of the slurry and apply it so that the component within the slurry continue to be uniformly mixed, in order to ensure a uniform property throughout each of the coating layers. By having components uniformly dispersed within the final coating layer, the claimed property is satisfied, see instant specification, at e.g. ¶¶ 0086-87.

Regarding claim 13, Kim as modified teaches the battery of claim 1, wherein Kim teaches said battery further contains:
(2)	a positive electrode including a positive electrode current collector and a positive electrode mixture layer formed on at least one surface of said positive electrode current collector, wherein said positive electrode mixture layer may contain a positive electrode active material, a conductive material, and a polymer binder, wherein said positive electrode active material may be e.g. LixCoO2 (0.5<x<1.3), LixNiO2 (0.5<x<1.3), LixMnO2 (0.5<x<1.3), LixMn2O4 (0.5<x<1.3), Lix (NiaCobMnc)O2 (0.5<x<1.3, 0<a<1, 0<b<1, 0<c<1, a+b+c=1), LixNi1-yCoyO2 (0.5<x<1.3, 0<y<1), LixCo1-yMnyO2 (0.5<x<1.3, 0<y<1), LixNi1-yMnyO2 (0.5<x<1.3, O≦y<1), Lix (NiaCobMnc)O4 (0.5<x<1.3, 0<a<2, 0<b<2, 0<c<2, a+b+c=2), LixMn2-zNizO4 (0.5<x<1.3, 0<z<2), LixMn2-zCozO4 (0.5<x<1.3, 0<z<2), LixCoPO4 (0.5<x<1.3), LixFePO4 (0.5<x<1.3), and mixtures thereof (e.g. ¶¶ 0014 and 40-44),
noting the taught positive electrode and taught positive electrode mixture layer read on the shape limitations “plate” and “film” since they are formed of substantially components by a substantially identical process (coating an active material slurry on the current collector, compare with instant specification, at e.g. ¶0154), see also MPEP § 2112.01; alternatively, said shape limitations severably do not patentably distinguish the instant invention from the teachings of the art since the shapes would be obvious in the absence of persuasive evidence that the shape is significant, see also MPEP § 2144.04(IV)(B),
reading on “the secondary battery comprises a positive electrode plate; the positive electrode plate comprises a positive electrode current collector and a positive electrode film, the positive electrode film is disposed on at least one surface of the positive electrode current collector and comprises a positive electrode active material, and the positive electrode active material comprises one or more of lithium transition metal oxides, lithium-containing phosphates with olivine structure and respective modified compounds thereof, preferably, the positive electrode active material comprises one or more of lithium transition metal oxides as shown in Formula 1 and modified compounds thereof, LiaNibCocMaOeAf Formula 1, in the Formula 1,0.8≤a≤1.2,0.5≤b<1,0<c<1,0<d<1, 1≤e≤2,and0≤f≤1, wherein M is selected from one or more of Mn, Al, Zr, Zn, Cu, Cr, Mg, Fe, V, Ti and B, and A is selected from one or more of N, F, S and Cl.”

Regarding independent claim 15, Kim and Xu are applied as provided supra, with the following modifications.
Kim teaches said lithium secondary battery may be used in mobile devices and electric vehicles (e.g. ¶¶ 0004-07), reading on “apparatus, comprising the secondary battery according to claim 1.”

Allowable Subject Matter
Clams 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the timely art of record teaches the relative relationship of the particle size distributions of the first and second negative electrode active materials as characterized in claim 5, from which claim 6 depends. See also instant specification, at e.g. ¶¶ 0176.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shinomiya (US 2020/0119336);
Park et al (US 2018/0219217);
Takahata (US 2014/0186702); and,
Lee et al (EP 3396745).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723